Title: To Thomas Jefferson from James Westwood Wallace, 10 February 1822
From: Wallace, James Westwood
To: Jefferson, Thomas


                        Mr Jefferson, dear sir;
                        1822. Feby 10.
                    your letter of last July mentioned your willingness to aid me in a public appointment, of which I am in pursuit. on this subject be assured that I am fully sensible of the kindness, and should my endeavours meet with success, verily beleive that your confedence and that of Mr Monroe shall not be ferfeited by any misbehaviour of mine.on the subject of an office suitable to my views I am unable to point out any; for no sooner does a vacancy occur than some applicant fills before I can hear of it. the office which would suit me will not excite jealousy’s foul breath, and allow me some little time to devote my hearts delight, charitable attendance on the poor. for little as in truth, I, in the present state of medical knowledge can know, yet, that little has cost me so much time, and so many thousand dollars that I feel unwilling to throw it a way. nothing on earth (after seeing my children well settled in honest and honorable pursuits, and my very few remaining friends doing well) could add so exquisitely to my feelings as charitableness. who can do more than live in a clean shirt and die in a clean conscience? the very idea of charity makes my heart swell with glowing delight.Many, very many years ago I was led by phenomena physical to think that oils and water were not physically impossible to be mixed together. at one time a glimmering light would present to my view, then again would vanish, but, finally light burst on my mind, the dark labyrinth became a lighted pavement, with my native impetuosity & hasty steps I advanced and found wrapped up in Philosophys impossibility the light of physical truth, viz, new, rich and luminous facts, fair, beautiful and diaphanous solutions of oily resins, camphor and beeswax in plain fountain water. these solutions (not the mode, being still in the wheel of experiment) have been presented to some of the professors here, and to some of the university of Maryland, the honorable and honest swallow them with the greediness of Philosophic appetite, whilst others try to ridicule them  since I do not make the means known before my experiments shall have closed—To avoid the errors of men and books, to see digest and beleive for myself (I came here (Phila, Sansom 29.) to make experiments on human and quadrepid bile; experiments here and in the university of Maryland last year, give me flattering hopes that I may be more useful in bilious complaints; I foresee the time when an antidote to bilious poisons will be known, since my experiments have chemically proven opposite states of the bile, coz, alkaline and acid acrimonies. I am on this subject also in the wheel of experiment——dies doceat!!god bless you all over and lengthen your days to see Liberty and Science deffuse their blessings per totum orbem terrarum—The agreeable manner of entertaining on saturday night is still continued, and called Wistar parties—at one last night I met with, Old Timothy Pickering, in the run of the cards he was turned up to me (Whig and Tory) I bore with him—he can’t forgive Mr Adams for turning him out of office.a letter to Mr Monroe inclosed to me here will enable me to present it in washington on my way home—nothing but it will detain me longer than all February.James W. Wallace